

116 HR 2837 IH: Restoring the Armed Career Criminal Act
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2837IN THE HOUSE OF REPRESENTATIVESMay 20, 2019Mr. Kustoff of Tennessee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, relating to sentencing of armed career criminals. 
1.Short titleThis Act may be cited as the Restoring the Armed Career Criminal Act. 2.Amendments to the Armed Career Criminal ActSection 924 of title 18, United States Code, is amended— 
(1)in subsection (a)(2), by striking (a)(6), (d), (g), (h), (i), (j), or (o) of section 922 and inserting (a)(6), (d), (h), (i), (j), or (o) of section 922, or, except as provided in subsection (e) of this section, subsection (g) of section 922; and (2)by striking subsection (e) and inserting the following: 
 
(e) 
(1)Whoever knowingly violates section 922(g) and has 3 or more previous serious felony convictions for offenses committed on occasions different from one another shall be fined under this title and imprisoned not less than 15 years and not more than 30 years, and, notwithstanding any other provision of law, the court shall not suspend the sentence of, or grant a probationary sentence to, such person with respect to the conviction under section 922(g). (2)In this subsection— 
(A)the term offense punishable by imprisonment for a statutory maximum term of not less than 10 years includes an offense (without regard to the application of any sentencing guideline, statutory criterion, or judgment that may provide for a shorter period of imprisonment within the statutory sentencing range) for which the statute provides for a range in the period of imprisonment that may be imposed at sentencing the maximum term of which is not less than 10 years; and (B)the term serious felony conviction means— 
(i)any conviction by a court referred to in section 922(g)(1) for an offense that, at the time of sentencing, was an offense punishable by imprisonment for a statutory maximum term of not less than 10 years; or (ii)any group of convictions for which a court referred to in section 922(g)(1) imposed in the same proceeding or in consolidated proceedings a total term of imprisonment not less than 10 years, regardless of how many years of that total term the defendant served in custody.. 
3.Applicability 
(a)In generalThe amendments made by this Act shall apply to any offense committed after the date of enactment of this Act by an individual who, on the date on which the offense is committed, has 3 or more previous serious felony convictions (as defined in subsection (e) of section 924 of title 18, United States Code, as amended by this Act). (b)Rule of constructionThis Act and the amendments made by this Act shall not be construed to create any right to challenge a sentence imposed under subsection (e) of section 924 of title 18, United States Code. 
